Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
31, 2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-17-00726-CV


  LAURA MARCIA JONES, INDIVIDUALLY AND AS INDEPENDENT
    EXECUTOR FOR THE ESTATE OF BYFORD ATHAL JONES,
                  DECEASED, Appellant

                                       V.

                   AQUINAS OIL & GAS, L.L.C., Appellee

                   On Appeal from the Probate Court No. 4
                            Harris County, Texas
                     Trial Court Cause No. 422,684-401


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed May 5, 2017. On January 18, 2019,
the parties filed a joint agreed motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.
                                                  PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.